ORDER
PER CURIAM.
Relator, St. Charles County Counselor, appeals from the judgment dismissing its petition in quo warranto brought against respondents, the City of Cottleville, its mayor and members of the Board of Aldermen. No error of law appears and an opinion would have no precedential value. We have, however, provided the parties with a memorandum for their information only setting forth the reasons for this order.
The judgment is affirmed.1 Rule 84.16(b).

. Respondents motion for sanctions and fees for frivolous appeal is denied.